Citation Nr: 0533960	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease, with residuals of stroke and visual condition, to 
include as secondary to service-connected kidney removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of  December 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in May 2005.  A transcript 
of this hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue discussed in this decision.

2.  There is no competent medical evidence showing that the 
veteran's hypertensive vascular disease, with residuals of 
stroke and visual condition, is related to service or to his 
service-connected residuals of removal of his right kidney or 
that any cardiovascular disorder was manifested within one 
year of service discharge.


CONCLUSION OF LAW

Hypertensive vascular disease, with residuals of stroke and 
visual condition, is not due to service-connected residuals 
of removal of the veteran's right kidney or incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 7Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

In a letter dated in June 2003 prior to the issuance of the 
December 2003 rating decision, the RO advised the appellant 
of the VCAA and of the evidence it had and what evidence was 
needed to prevail on his claim.  Because the notice predated 
the rating decision, it is in compliance with the provisions 
of 38 C.F.R. § 3.159(b).  He was notified of the 
responsibilities of the VA and the claimant in developing the 
record.  Specifically, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to respond in a timely matter to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The appellant was also asked to submit evidence in his 
possession or to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  

The appellant was again notified, by means of the discussion 
in the rating decision, statement of the case (SOC), and 
supplemental statements of the case (SSOC) of the applicable 
law and reasons for the denial of this claim.  The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c), (d) (2005).  The record includes 
service medical records, VA medical records and VA 
examination reports.  No further medical examination or 
opinion is required in this case.  The veteran was offered 
the opportunity to attend a hearing before a Veterans Law 
Judge in Washington DC, and did attend such a hearing in May 
2005.     

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).  In addition, service-
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as a cardiovascular 
disorder, including hypertension, is manifest to a 
compensable degree within a year of discharge, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that he is entitled to service 
connection for a hypertensive vascular disease, with 
residuals of stroke and visual condition, to include as 
secondary to service-connected kidney removal.  

Service medical records reflect that the veteran did not have 
any evidence of or treatment for hypertension or other 
cardiovascular problem or eye problems while in the service.  
His March 1967 entrance examination revealed a sitting blood 
pressure reading of 112/66 and normal cardiovascular and eye 
findings.  An annual examination of September 1968 revealed a 
sitting blood pressure of 120/70 and normal cardiovascular 
and eye findings.  His August 1970 separation examination 
revealed a sitting blood pressure of 122/80 and normal 
cardiovascular and eye findings.  

Service medical records detail treatment for urinary tract 
and kidney problems including a right renal calculi in 
service with removal of a right urethral calculus in service 
in June 1970 and post service continuation of renal pathology 
thereof culminating in the removal of his right kidney in 
September 1978, for which service connection is in effect.  

The report of a March 1971 VA examination revealed a sitting 
blood pressure reading of 114/70.  His pulse was 72 and 
respiration was 14.  His cardiovascular system demonstrated 
regular rhythm and rate of 72, PMI was in the 5th interspace 
with no thrills.  His sounds were clear.  His eyes were not 
examined.  

Private medical records from 1973 and the VA examinations 
reports of February 1973, December 1973 and December 1976 did 
not include any cardiovascular or eye findings, but rather 
addressed genitourinary problems associated with his kidney 
disorder.  The records surrounding the September 1978 right 
kidney removal included an electrocardiograph (ECG) report 
which revealed normal sinus rhythm and normal ECG.  

The earliest evidence of problems associated with his claimed 
hypertensive vascular disease, with residuals of stroke and 
visual condition, appears in private medical records dated in 
2003.  These include a neurologist's letter from early May 
2003, which reflects that the veteran was seen for complaints 
described as a right superior quadrant field defect with 
flashing lights.  He was said to have had history of a 
previous episode of this in the past, and the neurologist 
speculated whether an arteriovenous malformation could be 
responsible.  A preliminary magnetic resonance imaging (MRI) 
report dated within the same month revealed positive findings 
of infarct, left medial occipital lobe, subacute.  The final 
MRI report of May 2003 noted that the clinical history was of 
blurred vision, aura over upper right side since April and 
gave an impression of left occipital infarct.  

A letter from the veteran's private neurologist dated in May 
2003 advised that the veteran did suffer from a small stroke 
and he was referred to a cardiologist to ascertain if there 
was any basis for the cerebral embolism.  A May 2003 carotid 
duplex examination report summarized that real time imaging 
did not reveal the presence of any significant plaque 
formation in either artery.  The right distal internal 
carotid artery showed elevated blood flow velocity but these 
were measurements taken on a very tortuous artery.  A report 
from June 2003 which summarized findings from an ECG, M-
Mode/2-D findings and Doppler scan yielded conclusions of 
mildly dilated left atrium, borderline left ventricular (LV) 
hypertrophy and trace aortic insufficiency.  

A July 2003 opinion from the veteran's private cardiologist 
stated that the veteran was status post nephrectomy.  This 
could probably lead to hypertension, which may be taken to be 
a major factor for cerebrovascular accident (CVA).   

The report of a June 2003 VA examination for eye disorders 
revealed the veteran to have reported a history of 
hypertension.  Regarding his ocular history, he reported 
having a CVA in April 2002 which involved the occipital lobe.  
Since then, he had a right visual field loss.  Physical 
examination revealed the right eye (OD) to have 20/20 vision 
and the left eye (OS) to have 20/30+1, corrected.  The visual 
acuity of the left eye improved to 20/20 while viewing 
through a pinhole.  Extraocular muscle movements were full.  
Pupils were reactive to light in both eyes with no defect.  
Visual field testing had been previously done in June 2003 
with results showing a superior right field quadrant defect 
in both eyes.  Slit lamp revealed a clear cornea in both 
eyes, a quiet anterior chamber in both eyes, no 
neovascularization or the iris in either eye and trace 
nuclear sclerosis of the lens in both eyes.  Applanation 
pressures were 11 mmHg in each eye.  Dilated fundus 
examination showed a cup to disc ratio of 0.35 in the right 
eye and 0.4 in the left.  The macula and vessels were normal 
in both eyes. The periphery was normal in both eyes.  The 
diagnosis was superior right field loss, both eyes, secondary 
to cerebrovascular accident.  

A July 2003 addendum to the eye VA examination reflects that 
the claims file of the veteran was reviewed and was noted to 
include an examination in March 1967 and again in September 
1968 that showed 20/20 unaided visual acuities in each eye.  
In August 1970 he was noted to have unaided visual acuities 
of OD 20/20 and 20/25 OS and he passed the color examination.  
A neurological examination from July 2003 was noted to 
indicate a history of stroke in the left occipital lobe.  The 
opinion was that the right visual field loss was due to his 
stroke.  If neurology attributed the stroke to the veteran's 
service connected nephrectomy, then the visual field loss 
would also be related. 

The report of a July 2003 VA neurological examination noted 
the veteran to have a history of hypertension and a sudden 
onset of peripheral loss of vision in the right upper 
quadrant of the right side of the peripheral visual field 
that occurred in April 2003.  He was noted to have been 
diagnosed with migraine by an ophthalmologist and he was 
later referred to a neuroopthalmologist who found right sided 
loss of  peripheral vision.  An MRI scan was noted to have 
revealed a stroke on the left medial occipital lobe.  He was 
said to have never had a history of stroke or paralysis prior 
to this event.  Physical examination revealed normal mental 
status, normal head findings and supple neck movement with no 
carotid bruit.  Examination of the cranial nerves II through 
XII revealed a right homonomous field defect noted on the 
right peripheral visual field, slightly more so on the right 
upper quadrant.  Otherwise no other focal cranial nerve 
findings were detected.  The rest of the neurological 
examination was normal.  The veteran was diagnosed with right 
sided peripheral loss of vision secondary to stroke on the 
left medial occipital region and the left posterior cerebral 
artery distribution ischemia.  He still had the defect.  A 
July 2003 follow up opinion by this examiner stated that he 
saw no relationship between the veteran's service connected 
removal of his right kidney and the stroke.  

The report of a July 2003 hypertension and heart examination 
noted the veteran's military service between 1968 and 1970.  
His past medical history was as follows:  essential 
hypertension, history of stroke, history of kidney stones 
status post right nephrectomy and hyperlipidemia.  The 
veteran stated that he was diagnosed to have hypertension for 
the past two years and was diagnosed on a routine 
examination.  Since then he has been on antihypertensive 
medications.  At the time he also had headaches, but denied 
having any dizziness.  He gave a history of migraine 
headaches which were relieved with taking Tylenol and 
indicated that the migraines were associated with aura and 
fluttering of the eyes.  Currently he had on and off 
headaches and was diagnosed to have a stroke in July 2003.  
He indicated that he has regular check up with his primary 
doctor every three months and said that his blood pressure 
has been fluctuating.  He denied any history of myocardial 
infarction (MI), chest pain, shortness of breath or angina.  

Physical examination revealed his blood pressure to be 144/76 
seated and 140/72 supine for the right arm and his left arm 
blood pressure was 140/72.  His pulse was 78 and regular.  
His respiratory rate was 12.  There was no jugular venous 
distension (JVD), carotid bruit orthyromegalyy.  Respiratory 
examination was normal.  His cardiovascular examination 
showed S1 and S2 present, with no S3, murmur or gallop.  
Following examination of the veteran and review of his 
electrocardiogram (EKG), chest X-ray and echocardiogram, the 
examiner diagnosed essential hypertension.  Regarding the 
heart, he denied any history of heart disease with no history 
of MI, angina, chest pain or shortness of breath.  At this 
point there was no need for a stress test.  In an addendum 
dated in July 2003, the examiner concluded that review of the 
claims file and the VA examination revealed that the veteran 
had a right sided nephrectomy done in service.  As per the 
claims file review, secondary to chronic pyelonephritis and 
urethritis and also staghorn calculi.  By history, he was 
noted to have been diagnosed with essential hypertension two 
years ago on a routine examination.  So in this examiner's 
opinion, the veteran's essential hypertension was not related 
to or due to his service connected removal of right kidney.  
The examiner deferred any opinion regarding any etiology for 
the eye condition and the stroke to the neurology and 
opthalmology examinations.  

An August 2003 handwritten statement from the same private 
physician who provided an etiology opinion in July 2003, 
stated that it was certainly possible that the urethral stone 
removal can cause urethral stenosis which then may possibly 
cause reflux, with resulting problems in the kidney and which 
later in life could conceivably cause hypertension.

A September 2003 letter from the veteran's treating 
ophthalmologist stated that the veteran was found to have 
visual field loss affecting the right upper quadrant of both 
eyes due to an occipital lobe stroke.  

The veteran testified at his May 2005 hearing that he was 
treated in service for urinary tract problems and underwent 
surgery for a urinary stone in 1970 after service.  He 
indicated that shortly after this operation, he developed an 
aura in his eye and a "fluttering" in his eye.  He also 
described getting in cold sweats and having severe headache 
and the eye fluttering episodes years prior to his stroke.  
He testified that eight years later, his right kidney was 
removed and was still having episodes of his eye fluttering.  
He testified that he was first diagnosed with hypertension 
around five years ago.  He testified that a private physician 
told him that the condition of only having one kidney could 
cause hypertension.   He also testified that he currently 
receives treatment at the VA for hypertension medication.  

After consideration of all of the medical evidence, the Board 
finds that the evidence does not support a finding that the 
veteran's hypertensive vascular disease, with residuals of 
stroke and visual condition, are the result of his service 
nor are they shown to be secondary to his service-connected 
kidney disorder which resulted in the loss of his right 
kidney.

The service medical records do not reflect any hypertension, 
nor any evidence of any other cardiovascular disease, 
including stroke and no signs of a visual condition while in 
the service, and there is no evidence that any cardiovascular 
disorder to include hypertension, was manifested within one 
year after his discharge in 1970.  

The evidence reflects that the veteran's cardiovascular 
condition, to include hypertension and a stroke did not 
manifest itself until decades following his discharge.  

Regarding the question as to whether the veteran developed 
any hypertensive disorder, with residuals of stroke and 
visual condition as secondary to his service connected kidney 
disorder, the Board notes that the July 2003 opinion from the 
veteran's private cardiologist stated that the veteran was 
status post nephrectomy.  The cardiologist stated that this 
could probably lead to hypertension, which may be taken to be 
a major factor for CVA.  Later, this same cardiologist stated 
in August 2003 that it was certainly possible that the 
veteran's urethral stone removal can cause urethral stenosis 
which then may possibly cause reflux, with resulting problems 
in the kidney and which later in life could conceivably cause 
hypertension.  The Board finds that such opinions are at 
best, speculative as to the etiology of the veteran's 
hypertension and subsequent pathologies involving residuals 
of a stroke and visual field restrictions.  

This evidence is outweighed by the opinion of the VA 
cardiovascular examiner in July 2003, who after review of the 
claims file (including the July 2003 private cardiologist's 
opinion) and examination of the veteran, concluded that 
essential hypertension was not related to or due to his 
service-connected removal of right kidney.  Likewise, in the 
July 2003, the VA neurological examiner concluded that he saw 
no relationship between the veteran's service-connected 
removal of his right kidney and the stroke.  The examiner in 
the July 2003 addendum to the VA eye examination opined that 
the veteran's right visual field loss was due to his stroke 
and stated that if neurology attributed the stroke to the 
veteran's service-connected nephrectomy, then the visual 
field loss would also be related.  However, as noted above, 
the VA neurologist found no relationship between the 
veteran's service-connected kidney disorder and his stroke.

The Board finds that the unfavorable evidence in this case 
outweighs the favorable evidence.  As the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2005); Gilbert v. Derwinski, 1 Vet. App 49, 55-
56 (1990).


ORDER

Service connection for hypertensive vascular disease, with 
residuals of stroke and visual condition, to include as 
secondary to service-connected kidney removal, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


